                                           Case 5:21-cv-00515-BLF Document 45 Filed 04/13/21 Page 1 of 2




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     ROBERT KINCHELOE, et al.,                           Case No. 21-cv-00515-BLF
                                   8                    Plaintiffs,
                                                                                             ORDER DENYING MOTION TO STAY
                                   9             v.                                          BRIEFING ON MOTION FOR
                                                                                             CONDITIONAL CLASS
                                  10     AMERICAN AIRLINES, INC.,                            CERTIFICATION
                                  11                    Defendant.                           [Re: ECF 23]
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendant American Airlines’s motion to stay briefing on Plaintiff
                                  14   Robert Kincheloe’s motion for conditional class certification pending this Court’s resolution of its
                                  15   motion to transfer. See Mot., ECF 23. Mr. Kincheloe opposes this motion. See Opp’n, ECF 34.
                                  16   The Court DENIES the motion.
                                  17          The Court borrows and adapts the test used in this district to determine whether discovery
                                  18   should be stayed pending resolution of a dispositive motion and applies it to the situation here.
                                  19   See, e.g., In re Google Digital Advert. Antitrust Litig., No. 20-CV-03556-BLF, 2020 WL 7227159,
                                  20   at *2 (N.D. Cal. Dec. 8, 2020), In re Nexus 6p Prod. Liab. Litig., No. 17-CV-02185-BLF, 2017
                                  21   WL 3581188, at *1 (N.D. Cal. Aug. 18, 2017). In applying this test, the court must take a
                                  22   “preliminary peek” at the merits of the pending motion to assess whether a stay is warranted. In re
                                  23   Google, 2020 WL 7227159, at *2.
                                  24          American Airlines argues that the standard for conditional certification in Age
                                  25   Discrimination in Employment Act (“ADEA”) and Fair Labor Standards Act (“FLSA”) collective
                                  26   actions differs substantially in the Ninth and Fifth Circuits, and therefore the briefing on the
                                  27   motion for conditional certification will depend substantially on the district in which the motion is
                                  28   to be heard. Mot. 3-4. Mr. Kincheloe argues that the case American Airlines cites for this
                                          Case 5:21-cv-00515-BLF Document 45 Filed 04/13/21 Page 2 of 2




                                   1   difference in standards, Swales v. KLLM Transport Services, LLC, 985 F.3d 430 (5th Cir. 2021),

                                   2   may not apply to this case, and granting American Airlines’s motion to stay would cause

                                   3   unnecessary delay. Opp’n 3-5. Mr. Kincheloe also argues that the forum selection clause

                                   4   underpinning American Airlines’s motion to transfer is not valid. Opp’n 1-2. The Court takes a

                                   5   “preliminary peek” at the merits of the underlying motion. In re Google, 2020 WL 7227159, at *2.

                                   6   The Court has reviewed the parties’ briefing on American Airlines’s motion to transfer. See Mot.

                                   7   to Transfer, ECF 27; Opp’n to Mot. to Transfer, ECF 32; Reply, ECF 40. The Court finds that Mr.

                                   8   Kincheloe’s arguments opposing transfer appear strong and thus a stay of the motion for

                                   9   conditional certification is not warranted. Accordingly, the Court DENIES American Airlines’s

                                  10   motion.

                                  11

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: April 13, 2021

                                  15                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                  16                                                  United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
